                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION



  STACY THOMAS, individually and on behalf of
  all other persons similarly situated,                 Case No. 3:18-cv-00494-PLR-HBG

                   Plaintiff,                                 NOTICE OF DISMISSAL
       v.

  CAPITAL RESORTS GROUP, LLC,

                    Defendant.


                          VOLUNTARY NOTICE OF DISMISSAL

         PLAINTIFF HEREBY GIVES NOTICE, that the claims of Plaintiff Stacy Thomas shall

  be voluntarily dismissed pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

                                                    Respectfully submitted,

  Dated: February 26, 2018                          s/ Michael A. Johnson
                                                    John J. Griffin, Jr. (#15446)
                                                    Michael A. Johnson (#30210)
                                                    KAY GRIFFIN, PLLC
                                                    222 Second Ave. North, Suite 340-M
                                                    Nashville, TN 37201
                                                    (615) 742-4800 (phone)
                                                    (615) 742-4801 (fax)
                                                    john.griffin@kaygriffin.com
                                                    michael.johnson@kaygriffin.com

                                                    W. Craft Hughes—craft@hughesellzey.com
                                                    Texas Bar No. 24046123
                                                    Jarrett L. Ellzey—jarrett@hughesellzey.com
                                                    Texas Bar No. 24040864
                                                    HUGHES ELLZEY, LLP
                                                    1105 Milford Street
                                                    Houston, TX 77006
                                                    Phone: (713) 554-2377
                                                    Fax: (888) 995-3335
                                                    (Pro Hac Vice)

                                                    Counsel for Plaintiff and the Proposed Class

Case 3:18-cv-00494-PLR-HBG Document 14 Filed 02/26/19 Page 1 of 1 PageID #: 40
